Alcorn, J.
This is an appeal by the defendant Eddie’s Package Store, Inc., from a judgment of the Court of Common Pleas sustaining the plaintiffs’ appeal from the action of the defendant board in granting a variance to Eddie’s Package Store, Inc. The plaintiffs are aggrieved parties.
The board, without stating any reasons, granted an application made by Eddie’s Package Store, Inc., for a variance of chapter 17, § 2, of the Bridgeport zoning regulations in order to permit the use of premises at 1657 Fairfield Avenue for a liquor package store. The building at 1657 Fairfield Avenue was not owned by Eddie’s Package Store, Inc., and the persons who owned it did not join in the application for the variance and have not become parties to either appeal. So far as appears, Eddie’s Package Store, Inc., is a stranger to the property. The section of the regulations referred to prohibits the use of premises for the sale of liquor under designated liquor permits, including package store permits, within 1500 feet of other designated liquor outlets. 1657 Fairfield Avenue is within 1500 feet of fifteen other such liquor outlets. The premises are located in Bridgeport’s least restricted business zone, in which a very large variety of uses is permitted. Bridgeport Zoning Begs., c. 11 (1960, as amended). The sole ground of hardship claimed was that the applicant’s former location had been condemned by the Bridgeport redevelopment agency and that there was no other location within 750 feet of it to *502which a move permitted under General Statutes § 30-52 could be made.
The court correctly sustained the plaintiffs’ appeal from the decision of the board on the authority of Goldberger v. Zoning Board of Appeals, 153 Conn. 312, 315, 216 A.2d 424.
There is no error.
In this opinion the other judges concurred.